United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  March 7, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 06-60612
                           Summary Calendar


SARA AZHDAROLDINI,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                     Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A76 439 127
                        --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges

PER CURIAM:*

     Sara Azhdaroldini petitions for review of the Board of

Immigration Appeals’ (BIA’s) denial of her motion to reconsider

the decision denying her motion to reopen an in absentia removal

proceeding.    Azhdaroldini argues her motion for reconsideration

should have been granted because (1) it was improper for the BIA

to simply adopt the immigration judge’s decision denying her

motion to reopen without making its own independent judgment

regarding the merits and (2) the BIA’s decision was decided by

only a one-member panel.    We deem these arguments meritless

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-60612
                                -2-

because the BIA’s independent review does not preclude it from

adopting or affirming a decision of the immigration judge, where,

as in this case, the BIA is in agreement with the reasoning and

result of the immigration judge’s decision.     See Matter of

Burbano, 20 I&N Dec. 872, 873-74 (BIA 1994).    Moreover, the

immigration regulations authorize a single BIA member to issue a

decision on the merits of a case affirming the decision of the

immigration judge.   8 C.F.R. § 1003.1(e)(5).

     Azhdaroldini additionally argues that there was sufficient

information before the immigration judge from which a finding

could have been made that she did not receive adequate notice of

her removal proceeding.   The evidence presented to the

immigration judge in the motion to reopen, namely the counsel’s

letter and her mother’s green card, do not indicate that

Azhdaroldini did not receive her notice to appear.    We hold,

therefore, that the denial of Azhdaroldini’s motion for

reconsideration was not an abuse of discretion because she did

not identify a change in the law, a misapplication of the law, or

an aspect of the case that the BIA overlooked.     See Zhao v.

Gonzales, 404 F.3d 295, 301 (5th Cir. 2005).

     PETITION DENIED.